 In the Matter of GENERAL FOODSCORPORATION,CORN MILL DIVISIONand.INTERNATIONAL BROTHERHOOD OF FIREMEN & OILERS,LOCAL 296,A. F. OF L.Case No. 13-R-2007.--Decided January 13, 1944Mr. Mark C. Candee,of New York City, for the Company.Mr. Howard A. Plank,of Chicago, Ill., andMr. Emmett T. Dooley,of Kankakee, Ill., for the Firemen.Mr. G. D. Veiny,of Keokuk, Ill., for the Grain Processors.Mr. Earl D. Winn,of Bradley, Ill., for Local 22123.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Firemen& Oilers, Local 296, A. F. of L., herein called the Firemen, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of General Foods Corporation, Corn Mill Division,Kankakee, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore George F. Freudenthal, Jr., Trial Examiner. Said hearingwas held at Kankakee, Illinois, on November 19, 1943.The Company,the Firemen, and Flour, Feed, Cereal and Elevator Workers, Local22123, hereinafter called Local 22123, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Foods Corporation, a Delaware corporation, is engaged inthemanufacture, processing, and -distribution of food products.54 N. L. R B., No. 86.596 GENERAL FOODS CORPORATION597Either directly or through its affiliates the Company owns and operatesnumerous plants throughout the United States and Canada.The onlyoperation of the Company here involved is a plant operated by theCompany at Kankakee, Illinois, known as the Corn Mill Division.Atthe Kankakee plant the Company carries on the usual functions of acorn mill,including the storing,grinding,and mixing of grain and themanufacture of grits, cornmeal, and hominy.During the 12-month period ending September 20, 1943, the Com-pany processed at its Kankakee plant approximately 5,000,000 bushelsof corn, about 50 percent of which was shipped to the plant frompoints outside the State of Illinois.During the same period approxi-mately 90 percent of the finished products of the plant was shippedto points outside the State of Illinois.The Company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Firemen&Oilers, Local 296,affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.Flour, Food, Cereal and Elevator Workers, Local 22123, affiliatedwith the American Federation of Grain Processors and with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 27, 1943, the Firemen wrote to the Company, requestingrecognition as the exclusive bargaining agent of certain of the Com-pany's employees and requesting a meeting with a view to havingthe Company negotiate a joint contract with the Firemen and Local22123.The Company refused to recognize or bargain with the Fire-men on the ground that there was an existing bargaining unit coveringall of the Company's employees and that the Company was alreadydealing withLocal 22123 as the exclusive bargaining representativeof the employees in said unit.The Company and Local 22123 had, on October1, 1942, executed acontract covering all the employees, which contract was to run fora period of 1 year, and from year to year thereafter unless terminatedby notice of either party, given at least 60 days before the expirationof any yearly period.On July 24, 1943, more than 60 days beforethe expiration of the current contract period, Local 22123 notifiedthe Company of its intention to negotiate a new contract. In addi-tion, Local 22123 advised the Company that it was no longer seeking 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDto represent the employees here involved. In view of these circum-stances, as well as the Firemen's timely demand for recognition, itis clear that the contract is not a bar to a present determination ofrepresentatives.A statement of the Regional Director, introduced into evidence atthe hearing, and a statement by the Trial Examiner at the hearing,indicates that the Firenlen represents a substantial number of em-ployees in the unit which it alleges is appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Firemen contends that all firemen in the Company's employconstitute an appropriate bargaining unit.Local 22123 also takes theposition that the proposed unit is appropriate.The Company con-tends that a separate craft unit, particularly in view of the history ofplant-wide bargaining since 1940, is inappropriate.The Company urges that, because collective bargaining has beenon a single-unit basis since a consent election in 1940, it cannot nowbe determined that any other unit is appropriate.We find no meritin this contention.At no time prior to the instant proceeding wasthe propriety of a craft unit in issue.Under such circumstances,even a prior Board determination that an industrial unit was appro-priate is not necessarily determinative of the propriety of a presentlyproposed craft Unit .2The Company's steam generating or power plant is located in aseparate building and provides heat and power for the plant. Inaddition, it produces steam which is used in processing the grain.The firemen, who operate the power plant under the supervision ofthe chief engineer, maintain the proper steam pressure, adjust andgreasethe stokers, clean the grates, and adjust the water pumps andair compressors.Each fireman works in the powerhouse for a periodof 2 weeks and then works for 2 weeks as an extra maintenance man,unloading coal, repairing and maintaining the steam pipes through-out the plant, and doing whatever other kinds of maintenance workhe may be assigned to by the chief engineer.There is no interchangeof employees between the powerhouse and production departments,%The Regional Director reported that the Firemen submitted 4 authorization cardsbearing apparently genuine signatures of persons listed on the pay roll of the Companyfor the period ending August 31, '1943.The Trial Examiner reported that the Firemensubmitted 1 additional authorization card at the hearing bearing the apparently genuinesignature of an employee who had replaced an employee who was no longer in the Company'semploy.There are 5 employees in the proposed unit.aMatter of Westinghouse Electric d Manufacturing Company,49 N. L. R. B.445, andcases cited therein. GENERAL FOODS CORPORATION599although there have been a few permanent transfers from productiondepartments to the powerhouse.Since the duties of the firemen arecompletely different and require special skills not possessed by otheremployees of the Company, we are of the opinion that they mayappropriately constitute a separate bargaining unit if they so desired.We shall direct an election among the firemen to determine whetheror not they desire to be represented by the Firemen.Upon the resultsof this election will depend, in part, our determination of the appro-priate unit.If a majority of these employees select the Firemen astheir representative, they will have indicated their desire to consti-tute a separate bargaining unit; if a majority of those participatingin the election indicate that they do not wish to be represented by theFiremen, the firemen will remain part of the production and main-tenance unit.The parties agree and we find that the chief engineer is a supervisoryemployee and should be excluded from the proposed unit.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among all firemenin the Company's employ, excluding supervisory employees who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.Local 22123 indicated that it does not wish to appear on the ballotin the election and the Firemen has requested that it be designatedon the ballot as International Brotherhood of Firemen & Oilers, Local296, A. F. of L. Said request is hereby granted.DIRECTION OF ELECTION 'By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General FoodsCorporation, Corn Mill Division, Kankakee, Illinois, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among all firemen in the employ of the Company at itsplant at Kankakee, Illinois, excluding the chief engineer and anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em- 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, or effectively recommend such action, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the' polls, but excluding thoseemployees who have since quit or been discharged for cause and whohave not been rehired or reinstated prior to the election, to determinewhether or not they desire to be represented by International Brother-hood of Firemen & Oilers, Local 296, A. F. of L., for the purposes ofcollective bargaining.